Case: 09-40787     Document: 00511149912         Page: 1     Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           June 22, 2010
                                     No. 09-40787
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SAMUEL UCLES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for Southern the District of Texas
                            USDC No. 5:08-CR-1940-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Samuel Ucles has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Ucles has filed a response. With respect to
Ucles’s claims of ineffective assistance of counsel, such claims generally “cannot
be resolved on direct appeal when [they have] not been raised before the district
court since no opportunity existed to develop the record on the merits of the
allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)

       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
   Case: 09-40787    Document: 00511149912 Page: 2       Date Filed: 06/22/2010
                                 No. 09-40787

(internal quotation marks and citation omitted). With respect to Ucles’s
remaining claims, our independent review of the record, the response, and
counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2